 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JOSE VELASQUEZ-MORALES,

 9                               Petitioner,                Case No. C19-0515-RSM-MAT

10            v.                                            ORDER APPOINTING FEDERAL
                                                            PUBLIC DEFENDER
11   ICE FIELD OFFICE DIRECTOR,

12                               Respondent.

13

14            Petitioner, who is currently detained at the Northwest Detention Center, filed this 28 U.S.C.

15   § 2241 habeas action pro se to obtain release from immigration detention or a bond hearing. (Dkt.

16   3.) On April 29, 2019, petitioner filed a motion to appoint counsel (Dkt. 5), which the Government

17   did not oppose. On May 28, 2019, the Court denied petitioner’s motion without prejudice because

18   he had not provided any information to establish his financial eligibility as required by statute.

19   (Dkt. 9.) The Court directed petitioner to refile a motion that addressed the interests of justice and

20   submit an application to proceed in forma pauperis in order to establish financial eligibility. (Id.

21   at 2.)

22            Petitioner has submitted an application to proceed in forma pauperis. (Dkts. 11, 14.) He

23   has not, however, filed a renewed motion to appoint counsel. Given petitioner’s pro se status, the



     ORDER APPOINTING FEDERAL
     PUBLIC DEFENDER - 1
 1   Court liberally construes his application to proceed in forma pauperis, which he filed in response

 2   to the Court’s order denying his motion to appoint counsel without prejudice, as a request to

 3   appoint counsel.

 4          When the interests of justice so require, the Court may appoint counsel to represent any

 5   financially eligible individual who is seeking relief under § 2241. 18 U.S.C. § 3006A(a)(2)(B). A

 6   person is financially eligible if he or she is “financially unable to obtain adequate representation .

 7   . . .” 18 U.S.C. § 3006A(a). Petitioner’s application to proceed in forma pauperis establishes that

 8   he is financially eligible for the appointment of counsel. In addition, given the Government’s

 9   arguments in its motion to dismiss, which are not regularly raised in immigration habeas actions

10   in this District, the Court concludes that the interests of justice require the appointment of counsel.

11          Accordingly, the Court GRANTS petitioner’s request for appoint of counsel and

12   APPOINTS the Federal Public Defender for the Western District of Washington to represent

13   petitioner in these proceedings.

14          Within 14 days of the date of the Order, the Federal Public Defender shall enter an

15   appearance. Within 21 days of the date of this Order, the parties shall meet, confer, and propose

16   a new noting date for the Government’s motion to dismiss in order to allow the Federal Public

17   Defender time to prepare and file a response on petitioner’s behalf.

18          The Clerk is directed to send copies of this order to the parties, the Federal Public Defender,

19   and the Honorable Ricardo S. Martinez.

20          Dated this 18th day of June, 2019.

21

22                                                          A
                                                            Mary Alice Theiler
23                                                          United States Magistrate Judge



     ORDER APPOINTING FEDERAL
     PUBLIC DEFENDER - 2
